Citation Nr: 1612499	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  07-30 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected sinusitis or as an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to May 1988 and from January
1991 to July 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a
November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California, which denied reopening of previously denied claims for service connection for post-traumatic stress disorder (PTSD) with depression, asthma, and GERD.  The claim has since been transferred to the RO in Denver, Colorado.

As part of her appeal, the Veteran requested a Travel Board hearing.  In April 2010, the Veteran testified at a Travel Board hearing before an Acting Veterans
Law Judge (VLJ).  After reviewing the record, the Acting VLJ remanded the case to the RO for additional evidentiary development.  

When the claim returned to the Board, the Acting VLJ was no longer employed by the Board.  In September 2012, the RO sent the Veteran notice that indicated that she had a right to a new hearing before a VLJ who would decide her appeal.  In October 2012, in response to the RO's request, the Veteran requested a Travel Board hearing before a newly assigned VLJ.  In April 2013, the Veteran received a new Travel Board hearing before the undersigned.  Transcripts of both hearings are of record.  

When the appeal was before the undersigned VLJ, she found new and material evidence sufficient to reopen all claims on appeal, including service connection for GERD, and remanded all claims on appeal to obtain outstanding medical records and to schedule the Veteran for VA examinations to assess the etiology of the claimed disabilities.  After the RO completed the requested development, the RO, in its readjudication of the claims, granted the Veteran service connection for PTSD effective February 10, 2006 with a 70 percent rating, and service connection for asthma effective February 10, 2006 with a 10 percent rating.  However, the RO denied the Veteran's claim for service connection for GERD.  The grant of service connection for PTSD and asthma are deemed as a full grant of the benefits sought.  Accordingly, those issues are no longer within the Board's jurisdiction.  The claim related to GERD continues to be on appeal and was the focus of a prior March 2015 Board decision denying service connection for GERD. 

The Veteran appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of the appeal, the parties agreed to a Joint Motion for Remand (JMR) on the basis that the Board failed to consider the Veteran's claim under the Gulf War presumption provisions of 38 C.F.R. § 3.317.  The Board is required to consider all theories of entitlement to VA benefits that are either raised by the claimant or reasonably raised by the
record.  Robinson v. Peake, 21 Vet.App. 545, 553 (2008), aff'd sub nom.
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

In February 2016, the Veteran's attorney submitted a brief on her behalf, and waived the remainder of the 90-day period within which to submit additional evidence or argument.  


FINDINGS OF FACT

1.  The Veteran has a history of GERD, a clinically diagnosed condition. 

2.  The preponderance of the evidence is against a finding that the GERD was related to any period of active service, her service-connected asthma and/or sinusitis or could be deemed an undiagnosed illness.



CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be granted for a disease or injury which resulted from a service-connected disability or was aggravated thereby.  
38 C.F.R. § 3.310.

Compensation is also allowed for Persian Gulf War veterans with a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. 
§ 3.317(a)(1).

 A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e). The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Veteran's DD-214 reflects service in Operation Desert Shield/Storm during her second period of active duty service.  

Service Connection: Analysis 

The Veteran has a history of gastroesophageal reflux disease (GERD) diagnosed in 1998, as noted in an April 2014 VA examination report.  As an initial matter, the extent of the Veteran's gastrointestinal complaints which are due to GERD cannot be an undiagnosed or chronic multisymptom illness and cannot fall under the presumptive service connection provisions of 38 C.F.R. § 3.317.  There are certain functional gastrointestinal disorders that have clinical diagnoses that are subject to presumptive service connection including irritable bowel syndrome (IBS).  However, the regulatory definition of functional gastrointestinal disorders specifically excludes gastrointestinal diseases explainable by endoscopic signs of injury or disease which is how GERD was diagnosed.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.  If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection regulation does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56,703 (1998).  

The Veteran's attorney argues that because there is no conclusive etiology of her GERD, her condition falls under the presumptive provisions.  That is incorrect, and the attorney has quoted only part of the regulation at issue.  While the presumptive provisions do apply to a "medically unexplained chronic multisymptom illness" which is diagnosed, but "without conclusive pathophysiology or etiology," the regulation also specifically excludes "structural gastrointestinal diseases" and goes on to define the functional gastrointestinal diseases that are contemplated by the regulation as a "medically unexplained chronic multisymptom illness" which is unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease related to the gastrointestinal tract.  Here, the Veteran's GERD has been diagnosed based on, for example, endoscopy (1999) and an upper GI series (2010).  Therefore, her case falls squarely within the excluded structural gastrointestinal diseases and is not a functional gastrointestinal disorder as the symptoms are explained by the diagnostic test results.  The Veteran's diagnosis of GERD is therefore, not, according to the explicit wording of the regulation, a "medically unexplained chronic multisymptom illness".  

With presumptive service connection denied, the Board continued its review of the Veteran's claim under alternative theories posited by her.  The Veteran contends that her GERD is related to active service.  Based on statements made to the April 2014 examiner, the Veteran reported that recurrent heartburn began in 1991 after returning from deployment.  She states the symptoms were worse when laying face up.  

Records are silent for any complaints of symptoms related to GERD during active service.  In August 1987, the Veteran underwent an enlistment examination, where she reported no gastrointestinal or gastroesophageal issues.  The Veteran reported being in excellent health and was not on any medication.  The next examination in active service occurred in January 1991, for medical clearance prior to deployment.  During an evaluation at TAC Hospital at Peterson Air Force Base, no issues or symptoms associated with GERD were seen or noted in the record.  Furthermore, during deployment, the record was silent for any GERD-related issues.   

Even after the Veteran's return from deployment, although she now claims that she had acid reflux at that time, a November 1991 periodic examination report revealed no such issues.  To the contrary, her gastrointestinal system was within normal limits.  On the Report of Medical History the Veteran completed in connection with the November 1991 examination, she not only made general statements such as being in "excellent health" and on "no medications," but she also explicitly denied having or ever having frequent indigestion or stomach , liver, or intestinal trouble.  

Reservist medical treatment records conducted after periods of active service in 1993 continued to demonstrate no complaints of gastrointestinal issues.  In fact, the Veteran completed an annual medical certificate in December 1993 denying that she had any medical problems at that time, that she had had any medical problems since her last periodic physical examination, and that she was taking any medications that had not been documented on the last periodic examination.  The Veteran's contemporaneous denials of any GERD type of symptoms in November 1991, along with her continued denials of any medical problems in 1993, is convincing evidence when weighed against the statements she made years later, in connection with a claim for compensation, that she had had symptoms that began in 1991.  

The first post-service mentions of GERD begin as early as May 1998, approximately seven years after service.  The Veteran reported symptoms of acid reflux to her then primary care physician Dr. M. B. J., M.D.  He referred the Veteran to Dr. A, a gastroenterologist to perform an endoscopy to get a better understanding of the Veteran's condition.  After the endoscopy, the Veteran was diagnosed with reflux and reflux changes.  In May 1999, the Veteran underwent a Nissen procedure, a laparoscopic procedure to prevent stomach acids from entering the esophagus when the stomach contracts.  The surgery appeared to nearly resolve her issues.  The Veteran reported only a mild recurrence of heartburn, which resolved completely with the use of Gaviscon, an over-the-counter heartburn medication. 

In June 1999, the Veteran underwent a VA examination to evaluate the etiology of her GERD. However, at the time of the examination, the Veteran reported the development of the heartburn in 1991, but that she did not seek any medical treatment for this condition.  No further inquiries were made. 

In December 2009, the Veteran's heartburn returned along with a sensation that food was catching in the heartburn area.  A GI study revealed a disruption of the Nissen procedure.  She was immediately put on additional acid reflux medications to counter these symptoms.  Presently, the Veteran continues to use acid reflux medications to manage this condition.  Although it is clear that the Veteran has GERD, the question remains, what is the etiology of this condition? 

The Veteran contends that the GERD is a direct result of active service or her service-connected sinusitis on a secondary theory of service connection.  However, as an individual lacking medical training to make a finding of etiology for a complex medical condition such as GERD, her statements are not competent on this point.  GERD involves an internal disease process, not an observable one.  The Board has therefore turned to the probative medical evidence.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board has evaluated assessments from VA and private treating sources.  The Board first considered the assessments made by one of the Veteran's treating physicians, Dr. K. H., M.D.  In a January 2006 letter, the doctor related the existence of GERD, asthma, and shortness of breath to the development of a cough.  The Board finds this assessment irrelevant to the issue of nexus because the disability at issue is GERD, not the cough.  Any determination regarding the etiology of the cough in itself does not prove some link between GERD and her military service or the Veteran's service-connected sinusitis and/or asthma.  

Furthermore, any possible link between GERD and any of the Veteran's service-connected conditions was considered by the April 2014 examiner who reviewed available medical literature on the subject.  The literature review demonstrated that GERD followed by regurgitation and/or aspiration of gastric juice has been associated with several extraesophageal complications including asthma, chronic cough, and chronic sinusitis.  However, since GERD is so common, it may simply be a coexisting condition without a causal relationship. [UpToDate2014, "Complications of gastroesophageal reflux in adults"].  The examiner also noted that the medical literature has found "insufficient evidence to determine whether an association exists between deployment to the Gulf War and Structural gastrointestinal diseases."  
The unsupported rationale of Dr. K. H. is not persuasive in light of the most recent examination report from an April 2014 VA examiner.  The VA examiner assessed whether there was nexus as related directly to service or due to service-connected sinusitis.  In both cases, the examiner provided a negative opinion.  

As to direct service connection, the examiner opined that it was less likely than not that the Veteran's current gastroesophageal disorder began during service.  The rationale provided was that the service record is silent for symptoms or history of esophageal reflux; numerous medical records after service were also silent for symptoms related to heartburn, esophageal reflux or dyspepsia until 1998, seven years after service; and that none of the Veteran's gastroenterologists or surgeons relate esophageal symptoms to service.  Records show that the Veteran was first empirically treated for probable gastroesophageal reflux (with Prilosec) for an unknown period of time beginning in June 1998.  Furthermore, there was no evidence of esophagitis or esophageal erosions until the endoscopy in January 1999.  As discussed in more detail above, the factual basis of the examiner's opinion is correct.  Not only are the service records silent for complaints of GERD symptoms, but they contain explicit denials of such symptoms and of any medical problems in general.  The medical records that pre-date 1998-99 show no relevant complaints.  Therefore, this opinion carries much evidentiary weight.

In evaluating secondary service connection, the examiner found that it was less likely than not that the Veteran's current gastroesophageal disorder was either proximately due to or aggravated by service-connected asthma and/or sinusitis.  The rationale provided was that "[a]lthough conditions of asthma and sinusitis are known to develop as a result of esophageal reflux, evidence-based medical literature did not show that chronic or recurrent sinusitis commonly result[ed] in or aggravate[ed] a condition of GERD."  Furthermore, "[a]t the interview for this report, the [V]eteran recalled the chronology of condition as FIRST sinusitis, followed by symptoms of asthma, followed by symptoms of acid reflux, then a diagnosis of esophageal erosions/ GERD." The examiner noted that the Veteran did not have any improvement in her sinus or asthma symptoms following surgical treatment of the GERD condition, which would indicate that those symptoms had a different etiology other than claimed GERD.  This opinion also carries great evidentiary value as the examiner considered medical literature, as well as the Veteran's medical history.

In the February 2016 brief, the Veteran's attorney contends that because the Veteran's sinusitis and asthma developed before GERD, this supports her claim that these conditions in some way contributed to GERD.  This is not persuasive.  First, as noted by the 2014 VA examiner, a medical literature review indicates that since gastroesophageal reflux is "so common, it may simply be a coexisting condition without a causal relationship" to conditions such as asthma, chronic cough, and chronic sinusitis.  In other words, simply because an individual has more than one of these conditions, this does not establish a medically causal relationship between them.  Second, the examiner clearly stated that medical literature shows asthma and sinusitis can develop from GERD, but not vice versa - that sinusitis can result in or aggravate GERD.  Furthermore, the VA opinion is not inadequate because the examiner relied on the medical history provided by the Veteran as to the chronology of her symptoms and also provided a rationale that since the Veteran's asthma and sinusitis did not improve following surgery for GERD, those symptoms have a different etiology.  

The Board looks at all evidence, both favorable and unfavorable to a veteran to determine etiology.  In this instance, the probative evidence weighs against a favorable outcome for the reasons discussed above.  The claim is therefore denied.

VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to new and material claims in March and April 2006 notices.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO assisted the Veteran in obtaining her service treatment records, and post-service treatment records, which have been associated with the claims file. Neither the Veteran nor her representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the VA afforded the Veteran an April 2014 examination to evaluate the etiology of her current GERD disability after reopening the claim based on new and material evidence.  The Board finds this examination and its opinions are adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

The Veteran was also provided an opportunity to provide testimony in a hearing before the undersigned Veterans Law Judge (VLJ). When a VLJ conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned solicited information regarding the Veteran's GERD and its etiology.   The Veteran was also asked if there was any outstanding evidence related to her claim.  Noted evidence was obtained.  Accordingly, the Board finds there was no prejudice to the Veteran in the way the hearing was conducted. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to her claim on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Service connection for gastroesophageal reflux disease (GERD) is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


